Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Chad Hammerlind in a telephone interview on 3/9/21.

Please replace the previously presented claims with the set of claims presented below:
--
1.	A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, from a first application, a first request for a first token that is associated with first information, wherein the first request for the first token is part 
providing a master token to an owning application of the plurality of applications after the receiving the first request for the first token, wherein the owning application controls the application session and the master token is mapped to the first token;
associating the first information with the master token;
maintaining an association of the first token with the first information such that none of the plurality of applications is able to reverse the first token to obtain the first information without the association;
providing the first token to the first application;
receiving the first token from a second application of the plurality of applications;
determining, in response to receiving the first token, the first information from the association of the first token with the first information; and
providing the first information to the second application, wherein the first information enables an action to be performed by the second application based on the first information.

2.	(Original) The system of claim 1, wherein the first token is received from the second application via the first application.

3.	(Canceled) 

4.	(Currently Amended) The system of claim 1[[3]], wherein the operations further comprise:
receiving the master token from the owning application; and
providing the first information to the owning application.

5.	(Currently Amended) The system of claim 1[[3]], wherein the owning application is the second application.

6.	(Original) The system of claim 1, wherein the operations further comprise:
receiving a second request from the second application for a second token that is associated with second information;
providing the second token to the second application;
receiving the second token from a third application;
determining the second information from the second token; and
providing the second information to the third application.

7.	(Currently Amended) The system of claim 6, wherein the operations further comprise:

associating 
receiving the master token from the owning application; and
providing the first information and the second information to the owning application.

8.	(Original) The system of claim 6, wherein the third application is the first application.

9.	(Currently Amended) A method of application session tokenization, comprising:
receiving, by a token provider server and from a first application, a first request for a first token that is associated with first information, wherein the first request for the first token is part of an application session between a plurality of applications that includes the first application;
providing, by the token provider server, a master token to an owning application of the plurality of applications after the receiving the first request for the first token, wherein the owning application controls the application session and the master token is mapped to the first token;
associating, by the token provider server, the first information with the master token;
maintaining, by the token provider server, an association of the first token with the first information such that none of the plurality of applications is able to reverse the first token to obtain the first information without the association;
providing, by the token provider server, the first token to the first application;
receiving, by the token provider server, the first token from a second application of the plurality of applications;
accessing, in response to receiving the first token, the first information associated with the first token via the association; and
providing, by the token provider server, the first information to the second application, wherein the first information enables an action to be performed by the second application based on the first information.

10.	(Original) The method of claim 9, wherein the first token is received from the second application via the first application.

11.	(Canceled) 

12.	(Currently Amended) The method of claim [[11]]9, further comprising:
receiving, by the token provider server, the master token from the owning application; and
providing, by the token provider server, the first information to the owning application.

9, wherein the owning application is the second application.

14.	(Original) The method of claim 9, further comprising:
receiving, by the token provider server, a second request from the second application for a second token that is associated with second information;
providing, by the token provider server, the second token to the second application;
receiving, by the token provider server, the second token from a third application; and
providing, by the token provider server, the second information to the third application.

15.	(Currently Amended) The method of claim 14, further comprising:

associating, by the token provider server, 
receiving, by the token provider server, the master token from the owning application; and
providing, by the token provider server, the first information and the second information to the owning application.

16.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, from a first application, a first request for a first token that is associated with first information, wherein the first request for the first token is part 
providing a master token to an owning application of the plurality of applications after the receiving the first request for the first token, wherein the owning application controls the application session and the master token is associated with the first token; 
associating the first information with the master token;
maintaining an association of the first token with the first information such that none of the plurality of applications is able to reverse the first token to obtain the first information without the association;
providing the first token to the first application;
receiving the first token from a second application of the plurality of applications;
accessing, in response to receiving the first token, the first information associated with the first token via the association; and
providing the first information associated with the first token to the second application, wherein the first information enables an action to be performed by the second application based on the first information.

17.	(Canceled) 

18.	(Currently Amended) The non-transitory machine-readable medium of claim [[17]]16, wherein the operations further comprise:
receiving the master token from the owning application; and
providing the first information to the owning application.

19.	(Original) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise:
receiving a second request from the second application for a second token that is associated with second information;
providing the second token to the second application;

providing the second information to the third application.

20.	(Currently Amended) The non-transitory machine-readable medium of claim 19, wherein the operations further comprise:

associating 
receiving the master token from the owning application; and
providing the first information and the second information to the owning application.
--

Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative, the previously cited objections and rejections are withdrawn and claims 1-2, 4-10, 12-16 and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433